People v Rivera (2015 NY Slip Op 04779)





Matter of People v Rivera


2015 NY Slip Op 04779


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.


15358 1576/04

[*1] In re The People of the State of New York, etc., Petitioner-Respondent,
vEdwin Rivera, doing business as Inmigracion Hoy, etc., Respondent-Appellant, Inmigration Hoy News Today, et al., Respondents.


Edwin Rivera, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (Karen W. Lin of counsel), for respondent.

Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered August 27, 2013, which denied respondent Rivera's motion to dismiss the petition, unanimously affirmed, without costs.
As the court noted in an order entered March 4, 2013, and in the order on appeal, the petition that Rivera seeks to have dismissed was decided by order entered May 23, 2005. Although Rivera appealed from the May 2005 order, the appeal was never perfected. Thus, this appeal is an improper attempt to relitigate the May 2005 order, and the time to seek reargument of that order has long since passed (see Servais v Silk Nail Corp., 96 AD3d 546, 547 [1st Dept 2012]). Moreover, respondent never raised the issue of lack of personal jurisdiction prior to the May 2005 determination. Thus, he waived his arguments regarding a lack of proper service (see International Bus. Machs. Corp. v Murphy & O'Connell, 172 AD2d 157, 158 [1st Dept 1991], appeal dismissed 78 NY2d 908 [1991]).
We have considered Rivera's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK